George Rose Smith, Justice, dissenting. In this court the appellant contends that the appellees did not make any correct specific objection to the admissibility of Exhibit 2, the State Health Department’s record of the blood alcohol test. In my opinion, the appellant’s contention is well founded. The majority refer only to that part of the appellees’ objections which asserted that there was no showing by whom the blood sample was taken. That showing was in fact made, for Exhibit 2 contains this statement: “Sample Taken By Jim Woods.” There was no objection in the trial court that Jim Woods was not shown to be either a physician or a registered nurse. Had that objection been made, the appellant would have had an opportunity to show whether Jim Woods was in fact qualified to take the blood sample. I think it unfair to sustain the trial court’s award of a new trial upon the basis of an objection that was actually not made in the course of the trial.